Title: Thomas Jefferson to James Martin (of New York), 20 September 1813
From: Jefferson, Thomas
To: Martin, James

 
          Sir Monticello Sep. 20. 13.
          Your fa letter of Aug. 20. enabled me to turn to mine of Feb. 23. 98. and your former one of Feb. 22. 1801. and to recall to my memory the oration at Jamaica which was the subject of them. I see with pleasure a continuance of the same sound principles in the address to mr Quincy. your quotation from the former paper alludes, as I presume, to the term of office of our Senate; a term, like that of the judges, too long for my approbation. I am for responsibilities at short periods; seeing neither reason nor safety in making public functionaries independant of the nation for life, or even for long terms of years. on this principle I prefer the Presidential term of 4. years, to that of 7. years which I myself had at first suggested, annexing to it however ineligibility for ever after; and I wish it were now annexed to the 2d quadrennial election of President.
          The conduct of Massachusets, which is the subject of your address to mr Quincy, is serious, as embarrassing the operations of the war, &
			 jeopardising it’s issue; and still more so, as an example of contumacy
			 against the
			 Constitution.
			 one method of proving their
			 purpose would be to call a Convention of their state, and to require them to declare themselves members of the Union, and obedient to it’s determinations, or not members, and let them go. put
				this
			 question solemnly to their people and their answer cannot be doubtful. one half of them are republicans, and would cling to the union from principle. of the other half, the dispassionate part
				would
			 consider 1. that they do not raise bread necessary sufficient for their own subsistence, and must go to Europe for the deficiency if excluded from our ports, which vital interests would force us to do. 2. that they are a navigating people without a stick of timber for the hull of a ship, nor a pound
			 of any thing to export in it which would be admitted at any market. 3. that they are also a manufacturing people, and left by the exclusive system of Europe without a market but ours. 4. that as the rivals of England in manufactures, in commerce, in navigation, and fisheries, they would meet her competition in every point. 5. that England would feel no scruples in making the abandonment & ruin of such a rival the price of a treaty with the producing states; whose interest too it would be to nourish a navigation beyond the
			 Atlantic, rather than a hostile one at our own door. and 6. that in case of war with the Union, which occurrences between coterminous nations frequently produce it would be a contest of 1. against
			 15.the remaining portion of the Federal moiety of the state would, I believe, brave all these obstacles, because they are monarchists in principle, bearing deadly hatred to their republican
			 fellow citizens, impatient under the ascendancy of republican principles, devoted in their attachment to England, and preferring to be placed under her despotism, if they cannot hold the helm of government here. I see, in their separation, no evil but the example: and I believe that the effect of that
			 would be corrected by an early and humiliating return to the Union, after losing much of the population of their country, insufficient in it’s own resources to feed numerous inhabitants and
				inferior
			 in all it’s allurements to the more inviting soils, climates, and government of the other states.whether a dispassionate discussion before the public, of the advantages & disadvantages
				of
			 separation to both parties would be the best medecine for this dialytic fever, or to consider it as sacrilege ever to touch the question, may be doubted. I am myself generally disposed to indulge, & to follow reason; and believe that in no case would it be
			 safer
			 than in the present. their refractory course however will not be unpunished by the indignation of their co-states, their loss of influence with them, the censures of history, & the stain on
				the
			 character of their state.With my thanks for the paper inclosed accept the assurance of my esteem and respect.
          Th:
            Jefferson
        